Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.693 Filed 12/16/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

RESURRECTION SCHOOL, et al.,                                 )
                      Plaintiffs,                            )
                                                             )        No. 1:20-cv-1016
-v-                                                          )
                                                             )        Honorable Paul L. Maloney
ROBERT GORDON, et al.,                                       )
                                   Defendants.               )
                                                             )

           ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION

         This matter is before the Court on Plaintiffs’ motion for a preliminary injunction

(ECF No. 7). Plaintiffs seek to enjoin Defendant Director of Michigan Department of Health

and Human Services Robert Gordon from enforcing his December 7, 2020 Emergency

Order as applied to them, effectively eliminating the face covering requirement for children

attending kindergarten through fifth grade at religious schools.

                                                        I.

         On November 15, 2020, Director Gordon issued an emergency order requiring all

individuals over the age of five to wear a face covering or face mask in most settings (see ECF

No. 14-23). On December 7, 2020, shortly before the original order expired, Director

Gordon issued a second emergency order extending the mandate through December 20,

2020.1




1
 The December 7 emergency order is not attached to any filings as an exhibit, but it is explicitly referred to in
Plaintiffs’ First Amended Complaint (see ECF No. 21 at ¶ 19). The face mask requirements in the December 7 order
are identical to the face mask requirements in the November 15 order (compare ECF No. 14-23 with December 7
order, available at https://www.michigan.gov/documents/coronavirus/Masks_and_Gatherings_order_-_12-7-
20_709796_7.pdf (last accessed December 16, 2020)).
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.694 Filed 12/16/20 Page 2 of 7




       Plaintiffs are a Catholic school and parents of children who attend Catholic schools.

They argue that face masks present challenges for young students, and that they interfere

with the free exercise of the students’ religion. Accordingly, Plaintiffs seek a preliminary

injunction enjoining enforcement of Director Gordon’s emergency orders against them

(ECF No. 7). Plaintiffs’ amended complaint brings five claims (ECF No. 21). Plaintiffs allege

that (1) the orders violate the First Amendment’s Free Exercise Clause; (2) that they are

unlawful exercises of authority under Michigan law; (3) that M.C.L. § 333.2253 (the source

of Director Gordon’s authority to issue the orders) violates the Non-Delegation Clause of

the Michigan Constitution; (4) that the orders violate the Substantive Due Process Clause of

the Fourteenth Amendment and the Michigan Constitution; and (5) that the orders violate

the Equal Protection Clause. Defendants oppose the motion (ECF Nos. 18, 19). The Court

has determined that oral argument on the motion is unnecessary.

                                              II.

       A trial court may issue a preliminary injunction under Federal Rule of Civil Procedure

65. A district court has discretion to grant or deny preliminary injunctions. Planet Aid v. City

of St. Johns, Michigan, 782 F.3d 318, 323 (6th Cir. 2015). “A preliminary injunction is an

extraordinary remedy which should be granted only if the movant carries his or her burden

of proving that the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban

County Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); see Patio Enclosures, Inc. v. Herbst, 39 F.

App’x 964, 967 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir.

2000)). The purpose of a preliminary injunction is to preserve the status quo. Smith




                                               2
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.695 Filed 12/16/20 Page 3 of 7




Wholesale Co., Inc. v. R.J. Reynolds Tobacco Co., 477 F.3d 854, 873 n. 13 (6th Cir. 2007)

(quoting United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004)).

         To determine whether a plaintiff has met this high bar, a court must consider each of

four factors: (1) whether the moving party demonstrates a strong likelihood of success on the

merits; (2) whether the moving party would suffer irreparable injury without the order; (3)

whether the order would cause substantial harm to others; and (4) whether the public interest

would be served by the order. Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th

Cir. 2008) (quoting Northeast Ohio Coalition for Homeless & Service Employees Int’l

Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)). The four factors are not

prerequisites that must be established at the outset but are interconnected considerations that

must be balanced together. Northeast Ohio Coalition, 467 F.3d at 1009; Coalition to Defend

Affirmative Action v. Granholm, 473 F.3d 237, 244 (6th Cir. 2006). “When a party seeks a

preliminary injunction on the basis of a potential constitutional violation, however, the

liklihood of success on the merits often will be the determinative factor.” Commonwealth of

Kentucky v. Beshear, ___ F.3d ___, 2020 WL 7017858, at *2 (6th Cir. Nov. 29, 2020)

(quoting City of Pontiac Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430 (6th Cir.

2014)) (cleaned up).

                                                          III.

         The Court must first determine whether Plaintiffs have established a liklihood of

success on the merits of their claims.2


2
 Plaintiffs raise several arguments in their motion for preliminary injunction that have since been abandoned (see First
Amended Complaint, ECF No. 21). Therefore, the Court only considers the claims that remain in the Amended
Complaint.


                                                           3
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.696 Filed 12/16/20 Page 4 of 7




       Plaintiffs first argue that Director Gordon’s orders violate their right to freely exercise

their religion under the First Amendment. The Sixth Circuit recently summarized the basic

legal landscape in Commonwealth v. Beshear, 2020 WL 7017858, at *2:

       “The Free Exercise Clause of the First Amendment, which has been applied
       to the States through the Fourteenth Amendment, provides that ‘Congress
       shall make no law respecting an establishment of religion, or prohibiting the
       free exercise thereof . . . .’ ” Church of Lukumi Babalu Aye, Inc v. Hialeah,
       508 U.S. 520, 531 (1993) (alteration in original) (internal citation omitted).
       “On one side of the line, a generally applicable law that incidentally burdens
       religious practices usually will be upheld.” Roberts v. Neace, 958 F.3d 409,
       413 (6th Cir. 2020) (order) (per curiam) (citing Emp. Div., Dep’t of Human
       Res. of Oregon v. Smith, 494 U.S. 872, 878-79 (1990)). “On the other side of
       the line, a law that discriminates against religious practices usually will be
       invalidated because it is the rare law that can be ‘justified by a compelling
       interest and is narrowly tailored to advance that interest.’ ” Id. (quoting Church
       of Lukumi, 508 U.S. at 533).

       An order usually falls on the prohibited “side of the line” for one of three reasons.

First, if it is motivated by animus towards people of faith in general or towards one faith in

particular. Church of Lukumi, 508 U.S. at 553. Second, if it regulates only religious activity.

Hartmann v. Stone, 68 F.3d 973, 976 (6th Cir. 1995). Or third, it might appear to be generally

applicable, but be so full of exceptions for comparable secular activities that in practice, it is

not neutral or generally applicable. See, e.g., Ward v. Polite, 667 F.3d 727, 738 (6th Cir.

2012). There is no argument from Plaintiffs in this case that Director Gordon is motivated

by animus towards people of faith or that he has required only religious children to wear

masks. Thus, the Court considers only the third question: are the challenged orders truly

neutral and generally applicable?

       This Court finds it useful to begin its analysis with Commonwealth v. Beshear, 2020

WL 7017858. On November 18, Kentucky Governor Andrew Beshear issued an executive


                                                4
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.697 Filed 12/16/20 Page 5 of 7




order prohibiting in-person instruction at all public and private elementary and secondary

schools in the Commonwealth. Id. at *1. That order excepted only a very small group in-

person targeted services and private homeschools. Id. Plaintiff Danville Christian Academy

sued, arguing that Governor Beshear’s order violated their Free Exercise rights. Id. The

district court granted plaintiff’s request for preliminary injunctive relief and enjoined

enforcement of the order as applied to private, religious schools. Id. On appeal, the Sixth

Circuit found that the challenged order “applies to all public and private elementary and

secondary schools in the Commonwealth, religious or otherwise; it is therefore neutral and

of general applicability and need not be justified by a compelling governmental interest.” Id.

at *2. The Court found that the “contours of the order at issue here also in no way correlate

to religion, and cannot be plausibly read to contain even a hint of hostility towards religion.”

Id. at *3. Because the challenged order was neutral and generally applicable, the Circuit

found that Danville Christian Schools had failed to demonstrate a substantial liklihood of

success on its claim, and stayed the injunction pending appeal. Plaintiff has applied to the

Supreme Court to vacate the Sixth Circuit’s stay, but the Supreme Court has not yet ruled

on that application. Danville Christian Academy, Inc. v. Beshear, No. 20A96 (filed Dec. 1,

2020).

         The Court finds this analysis directly applicable to the case at bar. Director Gordon’s

orders require all individuals over the age of five to wear a face mask in public. This

requirement is in place whether they are attending a religious school, a secular school,

running errands, or participating in some other facet of daily life. The exceptions listed in

the order are very narrow and discrete: individuals may remove their mask while voting,


                                                5
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.698 Filed 12/16/20 Page 6 of 7




attending a public religious worship ceremony, eating, drinking, speaking to an audience

more than six feet away, or receiving a service that requires removal of a mask. But these

exceptions apply to public schools and private schools equally, and they apply to secular

schools and religious schools equally. The exceptions—some of which, like eating and

drinking, cannot be accomplished while wearing a mask—do not reveal any lack of neutrality.

The order is clear: individuals over the age of five must wear a mask when they are out in

public. Therefore, given the near-universal mask requirement, the Court finds nothing in the

contours of the order at issue that correlate to religion, and finds that the order “cannot be

plausibly read to contain even a hint of hostility towards religion.” Id. at *2. The Court finds

that the challenged face-mask requirement is neutral and generally applicable. Any burden

on Plaintiffs’ religious practices is incidental, and therefore, the orders are not subject to strict

scrutiny. Id. at *3. Plaintiffs have failed to establish a liklihood of success on the merits of

their First Amendment claim.

       Plaintiffs also argue that Director Gordon has exceeded the authority given to him by

M.C.L. § 333.2253(1), and that M.C.L. § 333.2253 is an impermissible delegation of

legislative authority that violates the Michigan Constitution. These questions of state law have

not yet been considered by the Michigan courts. Thus, rather than interpret a novel question

of state law for the first time—particularly a question of state law that might affect every citizen

over the age of five in the state of Michigan—this Court declines to address the state law

questions for the purposes of this motion.

       Finally, Plaintiffs argue that Director Gordon’s orders violate the Equal Protection

clause because individuals may remove their face covering in some circumstances. Plaintiffs’


                                                 6
Case 1:20-cv-01016-PLM-SJB ECF No. 24, PageID.699 Filed 12/16/20 Page 7 of 7




argument here is conclusory and unpersuasive: There is nothing in the face-mask

requirement that treats similarly situated groups of individuals differently. Every person over

the age of five must wear a mask when outside the home, and the exceptions apply

universally. Plaintiffs have not demonstrated a liklihood of success on their Equal Protection

claim.

                                               IV.

         Plaintiffs have failed to establish a liklihood of success on the merits on any of their

claims. This is determinative: The Court need not balance the remaining factors, and the

request for preliminary injunctive relief must be denied. Commonwealth v. Beshear, 2020

WL 7017858at *4.

                                            ORDER

         For the reasons stated in this opinion,

         IT IS HEREBY ORDERED that Plaintiffs’ motion for a preliminary injunction (ECF

No. 7) is DENIED.

         IT IS SO ORDERED.

Date: December 16, 2020                                               /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                                   7
